department of the treasury internal_revenue_service washington d c date number release date cc ebeo uilc internal_revenue_service national_office field_service_advice memorandum for assistant district_counsel virginia-west virginia district richmond from assistant chief exempt_organizations branch office of division counsel associate chief_counsel te_ge subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer issue sec_1 is the transfer of property by an organization described in sec_501 of the code to a liquidating_trust a taxable transaction is a proposed plan_of_reorganization provision that the organization shall retain its status as a tax-exempt_entity after the reorganization without any further action on its part objectionable facts we understand the facts to be as follows the taxpayer operates a hospital that is exempt from federal_income_tax as an organization described in sec_501 of the code the taxpayer is in bankruptcy because of actions by its former president and ceo who diverted hospital revenues to nonexempt purposes has wta-d-106632-00 been indicted for various federal offenses relating to his diversion and mishandling of hospital funds the taxpayer has proposed a plan_of_reorganization under chapter that provides for a liquidating_trust to pay holders of general unsecured claims the proposed liquidating_trust will be funded in part with proceeds from the sale of commercial real_estate unrelated to the operation of the hospital in addition the proposed liquidating_trust will receive a portion of the proceeds from the taxpayer’s claims against two related corporations which are also in chapter reorganization proceedings the taxpayer intends to affiliate with a nonprofit corporation whose members include three other hospitals the affiliation will guarantee an dollar_figure loan to the taxpayer that will be used in part to satisfy the federal tax claims the taxpayer currently owes fica and withholding taxes totaling approximately dollar_figure law and analysis issue the taxpayer is transferring commercial real_estate and other_property unrelated to hospital operations to the liquidating_trust sec_501 of the code provides in part that an organization described in sec_501 is exempt from federal_income_tax sec_511 imposes a tax on the unrelated_business_taxable_income ubti of those organizations sec_512 defines ubti as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less certain deductions computed with modifications provided in sec_512 sec_512 excludes from the computation of ubti all gains or losses from the sale exchange or other_disposition of property other than stock_in_trade or property_held_primarily_for_sale to customers however sec_512 provides in part that income from debt-financed_property as defined in sec_514 is not excluded under sec_512 debt- financed property is property held to produce income and with respect to which there is an acquisition_indebtedness sec_514 debt-financed_property does not include any property substantially_all the use of which is substantially related aside from the need of the organization for income or funds to the exercise or performance by the organization of its charitable or other purpose constituting the basis for its exemption under sec_501 sec_514 debt-financed_property also does not include property used in unrelated_trade_or_business sec_514 wta-d-106632-00 issue the proposed plan_of_reorganization provides that the taxpayer will retain its exemption after the reorganization without the necessity of reapplying for recognition of tax-exempt status generally when the exempt_purpose of an organization remains the same after a reorganization and no new legal entity is created its tax-exempt status is not adversely affected see revrul_67_390 c b however the creation of a new legal entity can occur even though there are no material changes in the organization’s purpose or method of operation when for example the organization changes its state of incorporation after the reorganization or changes its classification from unincorporated to incorporated see id sec_7428 of the code provides that only the u s tax_court the u s claims_court or the u s district_court d c cir may make a declaration with respect to the initial qualification or continuing qualification as an organization described in sec_501 case development hazards and other considerations you have indicated that some of the property held by the taxpayer and transferred to the liquidating_trust is commercial real_estate unrelated to the operation of the hospital from the information provided it appears that the taxpayer’s use of the property at issue may not be substantially related to its exempt purposes in general property is not substantially related to exempt purposes if less than of the use of the property is devoted to the organization’s exempt_purpose the extent to which the property is used for a particular purpose is determined based on the facts and circumstances sec_1_514_b_-1 sec_514 unrelated_debt-financed_income is a portion of the gross_income derived from use of the debt-financed_property during the taxable_year this debt-basis percentage is the average amount of outstanding principal indebtedness on the property over the average basis of the property during the portion of the taxable_year it is held by the organization sec_1_514_a_-1 i r c wta-d-106632-00 issue the taxpayer contends that it should retain its exemption after the reorganization without the need for reapplying for tax-exempt status it is unclear whether that taxpayer remains the same or a new legal entity is created after the reorganization see revrul_67_390 c b regina l oldak
